 



Exhibit 10.15.1
(Harris Stratex Logo) [f30088f3008899.gif]
Sally Dudash
637 Davis Drive
Morrisville, NC 27560
     Re: Employment Agreement
Dear Sally,
     I am very excited about the prospect of having you join Harris Stratex
Networks, Inc. (the “Company”). This letter agreement sets forth the terms of
your employment with the Company, as well as our understanding with respect to
any termination of that employment relationship. This Agreement will become
effective on your first day of employment with the Company, which we anticipate
will be January 27, 2007.
     1. Position and Duties. You will be employed by the Company as its Vice
President, Chief Financial Officer reporting to the Chief Executive Officer.
This position will be based at our Harris Stratex location in Morrisville, North
Carolina. You accept employment with the Company on the terms and conditions set
forth in this Agreement, and you agree to devote your full business time, energy
and skill to your duties at the Company.
     2. Term of Employment. Your employment with the Company is for no specified
term, and may be terminated by you or the Company at any time, with or without
cause, subject to the provisions of Paragraphs 4 and 5 below.
     3. Compensation. You will be compensated by the Company for your services
as follows:
           (a) Salary: You will be paid a monthly base salary of $20,000.00
($240,000 per year), less applicable withholding, in accordance with the
Company’s normal payroll procedures. In conjunction with your annual performance
review, which will occur at or about the start of each fiscal year (currently
July 1st), your base salary will be reviewed by the Board, and may be subject to
adjustment based upon various factors including, but not limited to, your
performance and the Company’s profitability. Your base salary will not be
reduced except as part of a salary reduction program that similarly affects all
members of the executive staff reporting to the Chief Executive Officer of the
Company.
           (b) Annual Short- Term Incentive Plan: Subject to the Board’s
approval of such a plan for Company employees each year, starting in FY2008, you
will be eligible to participate in the Company’s annual Incentive Plan with a
target annual bonus to be approved by the Board.

1



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
You will participate in a “stub period” incentive program for the period from
the close of the merger through June 30, 2007. The target incentive bonus will
be one-half of the annual incentive multiple.
           (c) Long-Term Incentive Program: Subject to Board approval each year,
you will be eligible to participate in a Long Term Incentive Plan.
           (d) Benefits: You will have the right, on the same basis as other
employees of the Company, to participate in and to receive benefits under any
Company group medical, dental, life, disability or other group insurance plans,
as well as under the Company’s business expense reimbursement, educational
assistance, holiday, and other benefit plans and policies. You will also be
eligible to participate in the Company’s 401(k) plan.
           (e) Vacation: You will be credited the balance of your unused paid
vacation of Harris or Stratex on your first day of employment with the Company.
Once your employment begins, you will also accrue paid vacation in accordance
with the Company’s vacation policy.
     4. Voluntary Termination. In the event that you voluntarily resign from
your employment with the Company (other than for Good Reason as defined in
Paragraphs 5(d) and 6(b)), or in the event that your employment terminates as a
result of your death, you will be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination. You agree that if you voluntarily terminate your employment with
the Company for any reason, you will provide the Company with at least 10
business days’ written notice of your resignation. The Company shall have the
option, in its sole discretion, to make your resignation effective at any time
prior to the end of such notice period, provided the Company pays you an amount
equal to the base salary you would have earned through the end of the notice
period.
     5. Other Termination. Your employment may be terminated under the
circumstances set forth below.
           (a) Termination by Disability. If, by reason of any physical or
mental incapacity, you have been or will be prevented from performing your
then-current duties under this Agreement for more than three consecutive months,
then, to the extent permitted by law, the Company may terminate your employment
without any advance notice. Upon such termination, if you sign a general release
of known and unknown claims in a form satisfactory to the Company, the Company
will provide you with the severance payments and benefits described in
Paragraph 5(c). Nothing in this paragraph shall affect your rights under any
applicable Company disability plan; provided, however, that your severance
payments will be offset by any disability income payments received by you so
that the total monthly severance and disability income payments during your
severance period shall not exceed your then-current base salary.
           (b) Termination for Cause or Death: The Company may terminate your
employment at any time for cause (as described below). If your employment is
terminated by the Company for cause, or if your employment terminates as a
result of your death, you shall be entitled to no compensation or benefits from
the Company other than those earned under Paragraph 3 through the date of your
termination. Provided, however, that if your employment

2



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
terminates as a result of your death, the Company will pay your estate the
prorated portion of any incentive bonus that you would have earned during the
incentive bonus period in which your employment terminates; such prorated bonus
will be paid at the time that such incentive bonuses are paid to other Company
employees.
     For purposes of this Agreement, a termination “for cause” occurs if you are
terminated for any of the following reasons: (i) theft, dishonesty, misconduct
or falsification of any employment or Company records; (ii) improper disclosure
of the Company’s confidential or proprietary information; (iii) any action by
you which has a material detrimental effect on the Company’s reputation or
business; (iv) your refusal or inability to perform any assigned duties (other
than as a result of a disability) after written notice from the Company to you
of, and a reasonable opportunity to cure, such failure or inability; or (v) your
conviction (including any plea of guilty or no contest) for any criminal act
that impairs your ability to perform your duties under this Agreement.
           (c) Termination Without Cause: The Company may terminate your
employment without cause at any time. If your employment is terminated by the
Company without cause, and you sign a general release of known and unknown
claims in a form satisfactory to the Company, and you fully comply with your
obligations under Paragraphs 7, 8, and 10, you will receive the following
severance benefits:
                (i) severance payments at your final base salary rate for a
period of twelve (12) months following your termination; such payments will be
subject to applicable withholding and made in accordance with the Company’s
normal payroll practices;
                (ii) payment of the premiums necessary to continue your group
health insurance under COBRA (or to purchase other comparable health insurance
coverage on an individual basis if you are no longer eligible for COBRA
coverage) until the earlier of (x) twelve (12) months following your termination
date; or (y) the date you first became eligible to participate in another
employer’s group health insurance plan; or (z) the date on which you are no
longer eligible for COBRA coverage;
                (iii) if your termination without cause occurs, the Company will
pay you the prorated portion of any incentive bonus that you would have earned,
if any, during the incentive bonus period in which your employment terminates
(the pro-ration shall be equal to the percentage of that bonus period that you
are actually employed by the Company), and such prorated bonus will be paid to
you at the time that such incentive bonuses are paid to other Company employees.
                (iv) with respect to any stock options granted to you by the
Company, you will cease vesting upon your termination date; however, for options
granted prior to the date of this agreement, the time to exercise those options
will remain as stated in the option agreement you have received, for options
granted subsequent to the date of this agreement, you will be entitled to
purchase any vested shares of stock that are subject to those options until the
earlier of (x) twelve (12) following your termination date, or (y) the date on
which the applicable option(s) expire(s); except as set forth in this
subparagraph, your Company stock options will

3



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
continue to be subject to and governed by the Plan and the applicable stock
option agreements between you and the Company;
                (v) outplacement assistance selected and paid for by the
Company;
           (d) Resignation for Good Reason: If you resign from your employment
with the Company for Good Reason (as defined in this paragraph), and such
resignation does qualify as a Resignation for Good Reason Following a Change of
Control as set forth in subparagraph (e) below, and you sign a general release
of known and unknown claims in a form satisfactory to the Company, and you fully
comply with your obligations under Paragraphs 7, 8, and 10, you shall receive
the severance benefits described in Paragraph 5(c). For purposes of this
Paragraph, “Good Reason” means any of the following conditions, which
condition(s) remain in effect 60 days after written notice from you to the Chief
Executive Officer of said condition(s):
                (i) a reduction in your base salary of 20% or more, other than a
reduction that is similarly applicable to all members of the Company’s executive
staff; or
                (ii) a material reduction in your employee benefits, other than
a reduction that is similarly applicable to all of the members of the Company’s
executive staff; or
                (iii) a material breach by the Company of any material provision
of this Agreement; or
                (iv) the relocation of the Company’s workplace to a location
that is more than 75 miles from your current Company workplace in Morrisville,
North Carolina. The foregoing condition(s) shall not constitute “Good Reason” if
you do not provide the Chief Executive Officer with the written notice described
above within 45 days after you first become aware of the condition(s).
           (e) Termination or Resignation For Good Reason Following a Change of
Control: If, within 18 months following any Change of Control (as defined
below), your employment is terminated by the Company without cause, or if you
resign from your employment with the Company for Good Reason Following a Change
of Control (as defined below), and you sign a general release of known and
unknown claims in a form satisfactory to the Company, and you fully comply with
your obligations under Paragraphs 7, 8, and 10, you shall receive the severance
benefits described in Paragraph 5(c); provided, that the time periods set forth
in subparagraphs 5()(i), ( ii), and (iv) shall each be increased by an
additional twelve months. In addition, if such termination occurs, you shall
receive a payment equal to the greater of (i) the average of the annual
incentive bonus payments received by you, if any, for the previous three years,
or (ii) your target incentive bonus for the year in which your employment
terminates. Such payment will be made to you within 15 days following the date
on which the general release of claims described above becomes effective. The
Company will also accelerate the vesting of all unvested stock options granted
to you by the Company such that all of your Company stock options will be fully
vested as of the date of your termination/resignation.
     6. Change of Control/Good Reason.

4



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
           (a) For purposes of this Agreement, a “Change of Control” of the
Company shall mean the occurrence of any of the following unless both
(i) immediately prior to such occurrence Harris Corporation (“Harris”) owns more
than 30% of the total combined voting power of the Company’s outstanding
securities and (ii) immediately after such occurrence (and the exercise or lapse
of any rights triggered by such occurrence) Harris owns a majority of such total
combined voting power of the outstanding capital stock of the Company::
                (i) any merger, consolidation, share exchange or Acquisition,
unless immediately following such merger, consolidation, share exchange or
Acquisition of at least 50% of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of (i) the entity resulting from such merger, consolidation or
share exchange, or the entity which has acquired all or substantially all of the
assets of the Company (in the case of an asset sale that satisfies the criteria
of an Acquisition) (in either case, the “Surviving Entity”), or (ii) if
applicable, the ultimate parent entity that directly or indirectly has
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of the total voting power (in respect of the
election of directors, or similar officials in the case of an entity other than
a corporation) of the Surviving Entity (the “Parent Entity”) is represented by
Company securities that were outstanding immediately prior to such merger,
consolidation, share exchange or Acquisition (or, if applicable, is represented
by shares into which such Company securities were converted pursuant to such
merger, consolidation, share exchange or Acquisition), or
                (ii) any person or group of persons (within the meaning of
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended and in
effect from time to time) directly or indirectly acquires beneficial ownership
(determined pursuant to Securities and Exchange Commission Rule 13d-3
promulgated under the said Exchange Act) other than through a merger,
consolidation, or Acquisition of securities possessing more than 30% of the
total combined voting power of the Company’s outstanding securities other than
(i) Harris, provided that this exclusion of Harris shall no longer apply after
such time, if any, as Harris beneficially owns less than 30% of such total
voting power, (ii) an employee benefit plan of the Company or any of its
Affiliates (other than Harris), (iii) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
Affiliates (other than Harris), or (iv) an underwriter temporarily holding
securities pursuant to an offering of such securities or
                (iii) over a period of 36 consecutive months or less, there is a
change in the composition of the Board such that a majority of the Board members
(rounded up to the next whole number, if a fraction) ceases, by reason of one or
more proxy contests for the election of Board members, to be composed of
individuals each of whom meet one of the following criteria: (i) have been a
Board member continuously since the adoption of this Plan or the beginning of
such 36 month period, (ii) have been appointed by Harris Corporation, or
(iii) have been elected or nominated during such 36 month period by at least a
majority of the Board members that (x) belong to the same class of director as
such Board member and (y) satisfied the criteria of this subsection (c) when
they were elected or nominated, or
                (iv) a majority of the Board determines that a Change of Control
has occurred.
                (v) the complete liquidation or dissolution of the Company;

5



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
For the purposes of this Agreement, the term “Affiliate”, means any corporation,
partnership, limited liability company, business trust, or other entity
controlling, controlled by or under common control with the Company.
           (b) For purposes of this Agreement, “Good Reason Following a Change
of Control” means any of the following conditions, which condition(s) remain in
effect 60 days after written notice from you to the Chief Executive Officer of
said condition(s):
                (i) a material and adverse change in your position, duties or
responsibilities for the Company, as measured against your position, duties or
responsibilities immediately prior to the Change of Control; or
                (ii) a reduction in your base salary as measured against your
base salary immediately prior to the Change in Control; or
                (iii) a material reduction in your employee benefits, other than
a reduction that is similarly applicable to a majority of the members of the
Company’s executive staff; or
                (iv) the relocation by more than 75 miles of your Company
workplace of Morrisville, NC.
     7. Confidential and Proprietary Information: As a condition of your
employment, you agree to sign and abide by the Company’s standard form of
employee proprietary information/confidentiality/assignment of inventions
agreement.
     8. Termination Obligations.
           (a) You agree that all property, including, without limitation, all
equipment, proprietary information, documents, books, records, reports, notes,
contracts, lists, computer disks (and other computer-generated files and data),
and copies thereof, created on any medium and furnished to, obtained by, or
prepared by you in the course of or incident to your employment, belongs to the
Company and shall be returned to the Company promptly upon any termination of
your employment.
           (b) Upon your termination for any reason, and as a condition of your
receipt of any severance benefits hereunder, you will promptly resign in writing
from all offices and directorships then held with the Company or any affiliate
of the Company.
           (c) Following the termination of your employment with the Company for
any reason, you shall fully cooperate with the Company in all matters relating
to the winding up of pending work on behalf of the Company and the orderly
transfer of work to other employees of the Company. You shall also cooperate in
the defense of any action brought by any third party against the Company.
     9. Limitation of Payments and Benefits.

6



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
          To the extent that any of the payments and benefits provided for in
this Agreement or otherwise payable to you (the “Payments”) constitute
“parachute payments” within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), the amount of such Payments shall be
either:
           (a) the full amount of the Payments, or
           (b) a reduced amount that would result in no portion of the Payments
being subject to the excise tax imposed pursuant to Section 4999 of the Code
(the “Excise Tax”), whichever of the foregoing amounts, taking into account the
applicable federal, state and local income taxes and the Excise Tax, results in
the receipt by you, on an after-tax basis, of the greatest amount of benefit. In
the event that any Excise Tax is imposed on the Payments, you will be fully
responsible for the payment of any and all Excise Tax, and the Company will not
be obligated to pay all or any portion of any Excise Tax.
     10. Other Activities. In order to protect the Company’s valuable
proprietary information, you agree that during your employment and for a period
of twelve (12) months following the termination of your employment with the
Company for any reason, you will not, as a compensated or uncompensated officer,
director, consultant, advisor, partner, joint venturer, investor, independent
contractor, employee or otherwise, provide any labor, services, advice or
assistance to any entity or its successor involved in the design, manufacture,
distribution (directly or indirectly), or integration of any digital microwave
products substantially similar to current Company products in form, fit, or
function and used in terrestrial microwave point-to-point telecommunications
networks anywhere in the world. You acknowledge and agree that the restrictions
contained in the preceding sentence are reasonable and necessary, as there is a
significant risk that your provision of labor, services, advice or assistance to
any of those competitors could result in the disclosure of the Company’s
proprietary information. You further acknowledge and agree that the restrictions
contained in this paragraph will not preclude you from engaging in any trade,
business or profession that you are qualified to engage in. In the event of your
breach of this Paragraph, the Company shall not be obligated to provide you with
any further severance payments or benefits subsequent to such breach.
     11. Dispute Resolution. The parties agree that any suit, action, or
proceeding arising out of or relating to this Agreement, the parties’ employment
relationship, or the termination of that relationship for any reason, shall be
brought in the United States District Court for the Eastern District of North
Carolina or Northern District of California as may be applicable to the
individual (or should such court lack jurisdiction to hear such action, suit or
proceeding, in a North Carolina state court in the County of Durham and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection they may have to
the laying of venue for any such suit, action or proceeding brought in such
court. If any one or more provisions of this Paragraph 11 shall for any reason
be held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.
     12. Compliance With Section 409A. Notwithstanding any inconsistent
provision of this Agreement, to the extent the Company determines in good faith
that (a) one or more of the payments or benefits you would receive pursuant to
this Agreement in connection with your

7



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
termination of employment would constitute deferred compensation subject to the
rules of Section 409A of the Code, and (b) you are a “specified employee” under
Section 409A, then only to the extent required to avoid your incurrence of any
additional tax or interest under Section 409A of the Code, such payment or
benefit will be delayed until the date which is six (6) months after your
“separation from service” within the meaning of Section 409A. Any payments or
benefits that would have been payable but are delayed under the previous
sentence shall be payable at that time. You and the Company agree to negotiate
in good faith to reform any provisions of this Agreement to maintain to the
maximum extent practicable the original intent of the applicable provisions
without violating the provisions of Section 409A of the Code, if the Company
deems such reformation necessary or advisable in order to avoid the incurrence
of any such additional tax, interest and/or penalties under Section 409A. Such
reformation shall not result in a reduction of the aggregate amount of payments
or benefits provided to you under this Agreement.
     13. Severability. If any provision of this Agreement is deemed invalid,
illegal or unenforceable, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions of this Agreement shall not in any way be affected.
     14. Applicable Withholding. All salary, bonus, severance and other payments
identified in this Agreement are subject to applicable withholding by the
Company.
     15. Assignment. In view of the personal nature of the services to be
performed under this Agreement by you, you cannot assign or transfer any of your
obligations under this Agreement.
     16. Entire Agreement. This Agreement and the agreements referred to above
constitute the entire agreement between you and the Company regarding the terms
and conditions of your employment, and they supersede all prior negotiations,
representations or agreements between you and the Company regarding your
employment, whether written or oral. This Agreement sets forth our entire
agreement regarding the Company’s obligation to provide you with severance
benefits upon any termination of your employment, and you shall not be entitled
to receive any other severance benefits from the Company pursuant to any Company
severance plan, policy or practice.
     17. Governing Law. This Agreement shall be governed by and construed in
accordance with the law of the State of North Carolina.
     18. Modification. This Agreement may only be modified or amended by a
supplemental written agreement signed by you and an authorized representative of
the Board.

8



--------------------------------------------------------------------------------



 



[Name of Executive]
Employment Agreement
     Sally, we look forward to having you join us at Harris Stratex Networks,
Inc. Please sign and date this letter on the spaces provided below to
acknowledge your acceptance of the terms of this Agreement.
Sincerely,
Harris Stratex Networks, Inc.

              By:   /s/ Guy Campbell                Guy Campbell     
          President and Chief Executive Officer     

     I agree to and accept employment with Harris Stratex Networks, Inc. on the
terms and conditions set forth in this Agreement.

       
Date: January 27 , 2007
   
 
  /s/ Sally Dudash 
 
   
 
  Sally Dudash

9